Opinion by
Mr. Justice Moschzisker,
The opinion of the court below states the material facts in this case and adequately covers all of the questions raised by the first, second, third, fifth, sixth and seventh specifications of error; it is sufficient to say that we see no merit in any of these assignments; they are all overruled.
The fourth specification complains that the court below failed to answer one of the points for charge submitted by the defendant. Although the record does not contain any reply to the point in question, the trial judge has filed a certificate to the effect that the request was actually affirmed by him. The fact thus certified to is not combated by counsel for the appellant; they simply stand upon the record as sent to this court. It is not necessary to *646consider this assignment further than to say that so far as the defendant was entitled to have the point answered it was substantially covered in the general charge. Under the circumstances the assignment will not be sustained.
The eighth, specification calls attention to the refusal to admit in evidence certain photographs of the locus in quo offered by the defense. The offer was objected to op the ground that the pictures were taken by an inexperienced amateur photographer, that they were not taken with care, and further, that since the jurors had personally visited the ground and observed the conditions themselves, the photographs were unnecessary for a proper understanding of the case. This was a matter .peculiarly for the trial judge to pass upon in the exercise of his discretion. The assignment is overruled.
The ninth specification goes to the refusal to admit certain evidence offered by the defense for the purpose of showing that the plaintiffs were not the “unconditional and sole owners of the property in dispute.” The offer was objected to for several reasons, one of which was, “the defendant having based his defense specifically upon other grounds is estopped to set up the one claimed in the offer.” This specification as printed in the paper-book is in violation of our rule 31, which provides, “When the error assigned is to the admission or rejection of evidence, the specification must quote the questions or offers, .... together with a reference to the page of the paper-book where the matter may be found in its regular order in the printed evidence or notes of trial. . . . Any assignment of error not according to this rule will be disregarded.” The appellant fails to give a reference to the page where the matter may be found in the printed evidence. When it is considered that each justice of this court is obliged to examine about 400 sets of paper-books during the course of a court year, it will readily be seen that the rule is a highly necessary and important one which the profession must regard. This faulty specification will not be ruled upon, but in passing we *647will say that we are not at all convinced that the trial judge fell into error in making the ruling complained of: Western & A. Pipe Lines v. Home Ins. Co., 145 Pa. 346.
In considering the various assignments we have not overlooked the terms of the policy, particularly the provision that the property insured was not to be located elsewhere than in the field referred to in the contract, and we have given consideration to the contention of the appellant that the lumber was not piled in a “field.” But we are satisfied that the question of the situation, and whether or not the place could be properly termed a field, were both for the jury, and that they were correctly submitted.
The judgment of the court below is affirmed.